Citation Nr: 9921722	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-44 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
Improved Pension benefits in the amount of $10,170.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the Debt 
Management of Department of Veterans Affairs (VA) Center in 
St. Paul, Minnesota that denied entitlement to waiver of the 
overpayment at issue.  The veteran resides within the 
jurisdiction of the Regional Office (RO) in Atlanta, Georgia.


REMAND

The veteran's claim for nonservice connection was received in 
August 1992.  At that time the veteran indicated that he was 
not receiving Social Security benefits. Entitlement to a 
nonservice-connected pension was established in a March 1993 
rating decision.  In the same month, the veteran was notified 
of the approval of disability pension at the rate of $285.00 
based on a countable annual income of $3,969.00.  

The veteran submitted an EVR which was  received by the RO in 
September 1994 showing that he was married living with spouse 
and with no dependent children.  The report shows that he was 
receiving monthly Social Security benefits in the monthly 
amount of $908.00.

Of record is a Contemporaneous Notice, dated in June 1995 
which is to the effect that pension benefits were being 
terminated because the veteran had not responded to a 
September 1994 letter request from him a copy of his original 
Social Security letter.  A copy of September 1994 letter is 
not associated with the veteran's claims folder.  In a June 
1995 letter, he was informed that his pension payments had 
been terminated and if the termination resulted in an 
overpayment he would be notified shortly.  

The Committee located at VA Debt Management Center in 
February 1996 denied the veteran's request for a waiver of 
the $10,170 on the basis his application for a waiver was not 
received within 180 days of his notification of the 
overpayment per 38 U.S.C.A. § 5302.  The decision indicated 
that the demand letter was dated on July 17, 1995 and the 
request for a waiver was received on February 9, 1996. Copies 
of the demand letter and request for the waiver are not in 
the veteran's adjudication claims folder.  By letter dated 
February 28, 1996, the veteran was advised by the VA Debt 
Management Center that his request for waiver of indebtedness 
was denied based upon the fact that his request was not 
received within 180 days of the date he was first notified of 
his indebtedness.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of his claim. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should contact VA's Debt 
Management Center and request copies of 
all pertinent documents, to include the 
September 1994 letter requesting a copy 
of his original Social Security letter, 
the July 17, 1995 demand letter, and the 
veteran's request for waiver received 
February 9, 1996, and associate these 
documents with the veteran's claims file.  


Following completion of the above development, the RO should 
readjudicate the veteran's claim.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and an 
opportunity to respond.  The case should thereafter be 
returned to the Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










